DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JAPAN on 05/08/2018. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2019 is being considered by the examiner.
Drawings
Figure 11-14 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1, for which Claims 2-6 depends, teaches a limitation: “wherein the protruding tip surface is longer than the arm tip in the engagement direction” that is not taught in the prior art areas searched for this action.



KAWAMURA (JP6044933) and Maebashi (US2016024303) are the closest prior art of record.
Regarding Claim 1, Kawamura teaches, in Fig. 1-4, a locking structure comprising: a locking protrusion (2) that protrudes from a first article (8); and a locking arm (3) that is formed on a second article (9) and configured to be engaged with the locking protrusion in an engagement direction (Fig. 4), the second article being different from the first article (Fig. 4), wherein the locking arm (3) comprises a flexible arm main body (4) and an engaging projection portion (50) protruding from an outer surface of the arm main body, wherein the locking protrusion comprises a protrusion main body on which an arm guide surface (21a), a protruding tip surface (6), and an engaging surface (20) are disposed along the engagement direction (K), and wherein the engaging projection portion (50) is formed on the outer surface at a position away from an arm tip (4b) of the arm main body in the engagement direction (Fig. 3), 
Maebashi teaches, in Fig. 3, Fig. 10, a jig groove (40A, 41A) that is formed in the protrusion main body (40), and wherein the jig groove cuts out the protrusion main body in the engagement direction from the arm guide surface to the protruding tip surface (when modified) (Maebashi, Fig. 10)(Kawamura, Fig. 2-3).
Kawamura and Maebashi does not teach the above allowable limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in Notice of References Cited.
This application is in condition for allowance except for the following formal matters: 
Objections to the Drawings.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848